Citation Nr: 1209451	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected bronchitis.

2.  Entitlement to service connection for a right shoulder disability, to include residuals of a right shoulder injury.

3.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1985 to March 1988 and additional Army National Guard ("ANG") service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims of service connection for a bilateral eye disorder, a right shoulder disability, a right knee disability, bronchitis, and for tinnitus.  A videoconference Board hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2010, the Veteran revoked his former power of attorney and currently is not represented.

In July 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In a November 2011 rating decision, the RO granted the Veteran's claims of service connection for bronchitis, assigning a 10 percent rating effective December 2, 2004, and for tinnitus, assigning a 10 percent rating effective December 2, 2004.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to bronchitis or tinnitus are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

Unfortunately, as is explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a bilateral eye disorder, a right shoulder disability, to include residuals of a right shoulder injury, and for a right knee disability can be adjudicated.

With respect to the Veteran's service connection claim for a bilateral eye disorder, the Board notes that, following his most recent VA eye examination in November 2010, the VA examiner opined that the Veteran's current bilateral eye disorder was not related to active service or any incident of service, to include the Veteran's reported incorrect refractive lenses prescribed during service.  He provided no rationale for his opinion.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Veteran has since asserted that his nuclear sclerotic cataracts may be secondary to the steroids taken for his service-connected bronchitis.  Given the foregoing, the Board finds that the Veteran should be afforded another examination.  

On remand, the RO should provide the Veteran with notice pursuant to the Veterans Claims Assistance Act informing him how he can substantiate a claim for service connection on a secondary basis.  

With respect to the Veteran's service connection claim for a right shoulder disability, to include residuals of a right shoulder disability, the Board notes that, on VA outpatient treatment in August 2005, the assessment included right trapezius strain.  Although the Board recognizes that the VA examiner concluded in December 2010 that the Veteran has no right shoulder disability, he was not asked to address and did not address in his opinion whether the Veteran's right trapezius strain was related to active service.  See Barr, 21 Vet. App. at 303.  The Veteran also contended in a December 2011 statement that he continued to experience muscle and ligament damage in his right shoulder and he was entitled to receive an magnetic resonance imaging (MRI) scan of the right shoulder.  Given the foregoing, the Board finds that, on remand, another examination should be scheduled which addresses the contended etiological relationship between the Veteran's right trapezius strain and active service.  This examiner also should be asked to address whether the Veteran experiences any muscle and/or ligament damage in his right shoulder and whether an MRI of the Veteran's right shoulder would be appropriate and, if not, why an MRI would not be appropriate.

With respect to the Veteran's service connection claim for a right knee disability, the Board notes that, following VA joints examination in December 2010, the VA examiner stated that he found "no convincing history" of in-service right knee problems.  He acknowledged the Veteran's in-service accident and noted that the Veteran "apparently recovered from it and has had no significant problems over the years as indicated by not having any treatment for this condition."  This examiner opined that it was less likely than not that the Veteran's current right knee disability had its onset during active service or was related etiologically to service or any incident of service, to include in-service right lower extremity trauma.  

The Court has held that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board concludes that, because the VA examiner suggested in his December 2010 opinion that the Veteran's current right knee disability was not related to active service based on "not having any treatment for this condition," this examination is not adequate for VA purposes with respect to the Veteran's service connection claim for a right knee disability.  See Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 4.2 (2011).  Thus, on remand, the Veteran should be provided with another VA examination conducted by a different VA examiner, if possible, which addresses the contended causal relationship between his right knee disability and active service.

In addition, it is noted that the Veteran identified Benjamin Stein as having records relevant to his claim for service connection for an eye disorder.  Records were not ultimately obtained.  The Veteran should again be requested to either submit any relevant records, including those of Benjamin Stein, or sufficiently identify the records such that VA can request the records on his behalf.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from February 2009.

Finally, the Board notes that, in its July 2010 remand, it directed the RO/AMC to contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask for verification of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Alabama Army National Guard (ANG).   It appears that this development has not been completed.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in January 2012 without complying with the July 2010 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran pursuant to the Veterans Claims Assistance Act how he can substantiate his claim for service connection for an eye disorder as secondary to his service-connected bronchitis.  

Also, request that the Veteran either submit or sufficiently identify any relevant records that are not already of record, to include those of Benjamin Stein, such that VA can attempt to obtain the records on his behalf.  Provided that the Veteran submits any necessary authorization forms, attempt to obtain any sufficiently identified records.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), the Defense Finance and Accounting Service, and any other appropriate agency and request that all of the Veteran's dates of active service, to include any dates of ACDUTRA and/or INACDUTRA with the Alabama Army National Guard (ANG) be provided (i.e., the inclusive dates of any active duty for training and inactive duty for training from start date to completion date).  A copy of any request(s) and any response should be included in the claims file.

3.  Associate with the record any relevant VA medical records pertaining to the Veteran that date from February 2009.  

4.  After the above development is complete, schedule the Veteran for a VA eye examination to determine the nature and etiology of his bilateral eye disorder.  The claims file and a copy of this remand must be provided to this examiner for review.  All appropriate testing should be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that a bilateral eye disorder, including conjunctival nevus with cysts and cataracts, is related to active service or any incident of service.  Regarding refractive error, the examiner is asked to provide an opinion as to whether there was a superimposed injury or disease in service that resulted in additional disability.  Also, with respect to the nuclear sclerotic cataracts and conjunctival nevus with cysts and any other diagnosed eye disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that they are due to or caused by the service-connected bronchitis, to include steroids prescribed therefore.  Finally, is it at least as likely as not that the cataracts, conjunctival nevus with cysts, and any other disorder are aggravated (i.e., worsened) by the service-connected bronchitis, to include steroids taken therefore.  A complete rationale must be provided for any opinions expressed.

5.  After steps one to four are complete, schedule the Veteran for a joints examination to assess the nature and etiology of his claimed right shoulder and right knee disabilities.  The claims file and a copy of this remand must be provided to this examiner for review.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to identify all right shoulder disability/ies currently experienced by the Veteran.  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that a right shoulder disability, including the right trapezius strain diagnosed in August 2005, had its onset during or otherwise originated or is related to active service/active duty/active duty for training or an injury during a period of inactive duty for training.  It is noted that the Veteran reports experiencing continuity of symptomatology since his discharge from service.  The examiner also is asked to state whether the Veteran experiences any muscle and/or ligament damage in his right shoulder and whether an MRI of the Veteran's right shoulder would be appropriate and, if not, why an MRI would not be appropriate.  A complete rationale must be provided for any opinions expressed.

The examiner is also asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that a right knee disability, if diagnosed, had its onset during active service/active duty/active duty for training; is etiologically related to the Veteran's inservice right lower extremity trauma; or otherwise is related to active service/active duty/active duty for training or an injury during inactive duty for training.  It is noted that the Veteran reports continuity of symptoms since his discharge from active service in 1988.  A complete rationale must be provided for any opinions expressed.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  The SSOC should address whether secondary service connection for an eye disorder is warranted pursuant to 38 C.F.R. § 3.310.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

